PER CURIAM.
Counsel have stipulated:
"It appearing to counsel for appellant and respondent herein that defendant-appellant’s sentence as a dangerous offender is erroneous, in that the judgment order herein imposes an additional sentence for being a dangerous offender, instead of enhancing the sentence for the underlying offense:
"IT IS HEREBY STIPULATED between counsel for appellant and respondent that the judgment herein should be vacated and the cause remanded for resentencing.”
Reversed and remanded.